UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4494
RANDOLPH SCOTT PIPER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Northern District of West Virginia, at Martinsburg.
              W. Craig Broadwater, District Judge.
                            (CR-00-10)

                      Submitted: October 26, 2000

                      Decided: November 14, 2000

       Before LUTTIG and MICHAEL, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                              COUNSEL

Byron Craig Manford, Martinsburg, West Virginia, for Appellant.
Melvin W. Kahle, Jr., United States Attorney, Robert H. McWilliams,
Jr., Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.
2                         UNITED STATES v. PIPER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   Pursuant to his guilty plea, Randolph Scott Piper was convicted of
distributing crack cocaine. On appeal, he argues that he was entitled
to a downward adjustment under U.S. Sentencing Guidelines Manual
§ 2D1.1(b)(6) (1998),1 even though he was not subject to a mandatory
minimum sentence. Because we find that USSG § 2D1.1(b)(6) oper-
ates independently of USSG § 5C1.2, we vacate Piper’s sentence and
remand the case for resentencing.

   At sentencing, Piper argued that he was entitled to the two-level
adjustment under USSG § 2D1.1(b)(6). Although the Government
conceded that Piper satisfied the factors listed in USSG § 5C1.2(1) -
(5) and that he had the appropriate offense level, it objected to the
adjustment because Piper was not subject to a mandatory minimum
sentence. The district court accepted the Government’s argument and
denied Piper’s motion.

   We review the district court’s application of the Sentencing Guide-
lines de novo. See United States v. Daughtrey, 874 F.2d 213, 218 (4th
Cir. 1989). The specific issue presented here is whether USSG
§ 2D1.1(b)(6) applies only when the defendant is subject to a manda-
tory minimum sentence (as with USSG § 5C1.2), or whether it is a
separate and distinct entity. In deciding this issue, we find the Second
Circuit’s decision in United States v. Osei, 107 F.3d 101, 103-04 (2d
Cir. 1997), highly persuasive. Osei presented a factual scenario simi-
lar to that found in the present case. In finding that USSG § 2D1.1(b)(4)2
    1
     This section states that: "If the defendant meets the criteria set forth
in subdivisions (1) - (5) of [USSG] § 5C1.2 (Limitation on Applicability
of Statutory Minimum Sentences in Certain Cases) and the offense level
determined above is level 26 or greater, decrease by 2 levels."
   2
     In 1997, the Commission redesignated USSG § 2D1.1(b)(4) as sub-
section (b)(6). See Amendment 555.
                        UNITED STATES v. PIPER                       3
is distinct from USSG § 5C1.2, the Second Circuit reasoned that if the
Commission wanted to restrict the application of USSG § 2D1.1(b)(4)
to defendants facing a mandatory minimum sentence, it could have
expressly done so. See id.

   We agree. The plain language of USSG § 2D1.1(b)(6) merely
requires that a defendant meet the criteria found in USSG § 5C1.2(1)-
(5); it does not state that the defendant must satisfy any of the other
requirements found in that section. See also United States v. Leonard,
157 F.3d 343, 345-46 (5th Cir. 1998) (reaching the same result);
United States v. Mertilus, 111 F.3d 870, 873-74 (11th Cir. 1997)
(same).

  Although we affirm Piper’s conviction, we vacate his sentence and
remand the case for resentencing in accordance with Osei. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court, and argument
would not aid the decisional process.

    AFFIRMED IN PART, VACATED IN PART, AND REMANDED